DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, as seen in figure 6, in the reply filed on March 14, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura et al. US Patent 6,829,053, of record.
Regarding claim 1 Mitamura discloses a tunable filter (abstract e.g. figure 1 or 5 etalon 1 or 1’), comprising: a first transparent substrate (e.g. transparent flat plate 5) including a first reflective surface (e.g. reflection augmenting coating 5B); a second transparent substrate (e.g. transparent parallel flat plate 3) including a second reflective surface (e.g. reflection augmenting coating 3B) that opposes the first reflective surface (inter alia column 8 lines 41-48 or column 12 lines 14-20, see figure 1 or 5); and a supporting member (e.g. combination of flat plate 4 & fixing block 2 or 6), connected to the first transparent substrate (inter alia column 8 lines 28-34 and/or column 12 lines 11-13), that supports the second transparent substrate (inter alia column 8 lines 1-5 and/or column 12 lines 11-13) above1 the first transparent substrate so that the second reflective surface is disposed at a position separated from the first reflective surface in a normal direction of the first reflective surface (inter alia column 8 lines 41-48 e.g. air gap d), wherein a cavity between the first reflective surface and the second reflective surface forms an etalon (inter alia column 8 line 41 and /or column 12 line 14 particularly “airgap type etalon 1” e.g. 1 or 1’), a relative position of the second transparent substrate with respect to the first transparent substrate changes due to thermal expansion of the supporting member (inter alia abstract & column 5 lines 10-14 discuss using thermal expansion to tune the transmission characteristics using temperature e.g. column 8 lines 16-19 “This parallel flat plate 4 is formed of a material having an expansion coefficient 2 different from the linear expansion coefficient 1 of the transparent parallel flat plate 3”), and a length of the cavity (e.g. d) changes in the normal direction (inter alia column 9 lines 1-12 and/or column 12 lines 11-13, see figure 1 or 5), the supporting member (e.g. combination of 2 & 4  

Regarding claim 6 Mitamura further discloses an optical communication apparatus (e.g. figures 16-17) comprising the tunable filter of claim 1 (as set forth above, e.g. optical filters 33A & 33B see column 18 lines 48-51); and a temperature regulator (e.g. combination of thermal detector 34 & thermal controlling element 35) that regulates a temperature of the tunable filter (column 18 lines 27-34 particularly “thermal detector 34 and thermal controlling element 35 cooperatively act as temperature controlling means”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura et al. US Patent 6,829,053, of record, in view of Antila et al. US Patent Application Publication 2015/0124263.
Regarding claim 2 Mitamura discloses the tunable filter according to claim 1, as set forth above.  Mitamura further discloses wherein the supporting member comprises: a side wall (e.g. 4) that extends from the first transparent substrate (e.g. 5) toward the second transparent substrate (e.g. 3) to a 
Mitamura does not disclose the supporting member further comprises a base plate that extends along a back surface of the first transparent substrate, wherein the back surface of the first transparent substrate is a side opposite to the first reflective surface; the side wall extends from a position corresponding to the back surface of the first transparent substrate, and wherein the back surface of the first transparent substrate is connected to the base plate of the supporting member at a position separated from the second transparent substrate by the first reflective surface.
Antila teaches a tunable filter (title e.g. figure 6), comprising: a first transparent substrate including a first reflective surface (e.g. mirror 31 including partially reflecting surface layer 38, paragraph [0027] notes a mirror has a transparent substrate); a second transparent substrate including a second reflective surface (e.g. mirror 61 including partially reflecting surface layer 68, paragraph [0027] notes a mirror has a transparent substrate) that opposes the first reflective surface (see figure 6) ; and a supporting member (e.g. combination of support plate 82, actuators 34a-b & support plate 92), connected to the first transparent substrate (e.g. via glue 84a-b), that supports the second transparent substrate above the first transparent substrate (see figure 6) so that the second reflective surface (e.g. 68) is disposed at a position separated from the first reflective surface in a normal direction (see figure 6) of the first reflective surface (e.g. 38), wherein a cavity (e.g. gap 36) between the first reflective surface and the second reflective surface forms an etalon (title), and a length of the cavity changes in the normal direction (inter alia paragraph [0008]), the supporting member (combination of 82, 34a-b & 

Regarding claim 3 Mitamura as modified by Antila discloses the tunable filter according to claim 2, as set forth above.  Mitamura further discloses wherein the side wall (e.g. 4) is a first plate that surrounds the second transparent substrate (column 8 lines 14-15 “4 surrounds the outer periphery of the transparent parallel flat plate 3” see figure 1 or 5), and the upper wall (e.g. 2 or 6) is a second plate disposed on the first plate (column 8 lines 12-13 “4 is joined to the flat surface … of the fixing block 2” see figure 1 or 5).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura et al. US Patent 6,829,053, of record, in view of Antila et al. US Patent Application Publication 2015/0124263 and in further view of Starkovich et al. US Patent Application Publication 2004/0214377, of record.
Regarding claims 4-5 Mitamura discloses the tunable filter according to claim 1 and Mitamura as modified by Antila discloses the tunable filter according to claim 3, as set forth above.  Mitamura further discloses, wherein the first plate is connected to the second plate (column 8 lines 12-13 “4 is joined to the flat surface … of the fixing block 2” see figure 1 or 5), as recited in claim 4; and wherein the supporting member (e.g. combination 2 & 4 or 6 & 4) is connected to the first transparent substrate (column 8 lines 31-34) and the second transparent substrate (column 8 lines 1-3), as recited in claim 5.
Mitamura is silent regarding how the walls are joined together or how the supporting member is joined to the first transparent substrate and although Mitamura does teach the second transparent 
Antila further teaches that adhesives are used to join elements together the side wall, (e.g. 34a-b) is connected to the upper wall (e.g. 92) by an adhesive (e.g. glue 67a-b) and the supporting member (e.g. combination of 82, 34a-b & 92) is connected to the first and second transparent substrates (e.g. 31 & 61) by an adhesive (e.g. glue 37a-b & 67a-b) which would be applying a known technique to a known device to yield predictable results that fills the silence in Mitamura.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for joining of elements in the tunable filter as disclosed by Mitamura as modified by Antila to be an adhesive as further taught by Antila since this would be applying a known technique to a known device to yield predictable results that fills the silence in Mitamura.
Antila does not teach the adhesive includes a filler that reduces thermal expansion, as required in both claims 4 and 5.
Starkovich teaches an adhesive for use in photonic devices (title & paragraph [0002]) where the adhesive composition has a low coefficient of thermal expansion that is matched to elements bonded together (paragraph [0002]), and further teaches the adhesive composition contains has filler particles of a material that has a negative coefficient of thermal expansion for the purpose of formulating adhesive composites that have lower coefficients of thermal expansion to match those of the materials used in optical and photonic devices and components (inter alia abstract & paragraph [0009]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for joining of elements in the tunable filter as disclosed by Mitamura that uses thermal expansion of various elements to tune the wavelength (column 4 lines 18-36, column 5 line 9-14 .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitamura et al. US Patent 6,829,053, of record, in view of Antila et al. US Patent Application Publication 2015/0124263 and in further view of Hirokubo US Patent Application Publication 2015/0346479.
Regarding claim 7 Mitamura as modified by Antila discloses the tunable filter according to claim 2, as set forth above.  Mitamura further discloses wherein the side wall (e.g. 4) and the upper wall (e.g. 6) are parts of the single supporting member (as set forth above), and may comprise the same material (column 12 lines 49-59 discusses that 6 can be made of the same material as 4), and the upper wall extends from a side of the side wall that is perpendicular to the normal direction of the first reflective substrate (see figure 5).
Mitamura and Antila do not disclose or teach the side wall and upper wall are integral.
Hirokubo teaches a Fabry-Perot etalon (abstract e.g. figure 3 wavelength variable interference filter 5) including an integral base plate and first substrate (e.g. 52) with a movable reflection film (e.g. 55) separated by a gap from a fixed reflection film (e.g. 54) and further teaches an integral side wall (e.g. 514) and upper wall (e.g. 51) for the purpose of having less parts and thereby simplifying assembly.  Further, Mitamura disclose the side wall and upper wall, which may be made of the same material, except for having the side wall and upper wall integrated into a single part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two of the supporting member parts formed as single part for the purpose of reducing the number of parts and thereby Howard v. Detroit Stove Works, 150 U.S. 164 (1893); and further it was held in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  See MPEP 2144.04.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the side wall and upper wall made of the same material as disclosed by Mitamura to be a single integral part as taught by Hirokubo for the purpose of having less parts and thereby simplifying assembly and since make two parts integral involves only routine skill in the art and would be a matter of obvious engineering choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda US Patent Application Publication 2007/0097479; in regards to a similar device, see figure 1A. 
Nagashima et al. foreign patent document JP2002341260A, of record; in regards to a similar device, see figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       March 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The terms above/below have no directional meaning, since no frame of reference has been established.  For purposes of examination the position of the second transparent substrate is considered to be “above” the first substrate.